DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20 was filed on the filing date of 11/05/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13, 14, 15, 18 of the currently examined application 17/090,348 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13 and 14 of U.S. Patent No. 10,827,998. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/090,348: “A method for visualizing a bone, comprising…displaying the visual representations of the 2D images simultaneously on respective 2D planes in a 3D visual representation, wherein at least two of the 2D planes are oriented in the 3D visual representation so as to intersect at an intersection angle, the at least two of the 2D planes corresponding to the at least two of the 2D images taken at different imaging orientations, and the intersection angle corresponding to an angle defined between the respective imaging orientations of the at least two 2D images.“, though it is a slight variation from claim 1 of U.S. Patent No. 10,827,998: “A method for visualizing a bone, in particular a femur or a hip bone, the method comprising…displaying the visual representations of each of the 2D images simultaneously as a plurality of corresponding 2D slices arranged in a 3D visual representation for supporting a spatial sense of a user, wherein each of the 2D slices is arranged in the 3D visual representation, such that, from a perspective of a viewpoint of the 3D visual representation, an angle defined between a surface normal of each 2D slice and a surface normal of every other one of the 2D slices is the same as a respective angle defined between the imaging orientations of the corresponding 2D images.“, is similar in scope and would provide analogous display of imaged orientations of a bone structure. Therefore the slight variations to the limitations presented in claim 1 of the current application 17/090,348 with respect to claim 1 of U.S. Patent No. 10,827,998 would have therefore been an obvious modification. Table I listed below is provided to show which claims in the current application 17/090,348 that are also rejected on the ground of nonstatutory obviousness-type double patenting that map to claims of U.S. Patent No. 10,827,998. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/090,348 maps to the independent claim 1 of U.S. Patent No. 10,827,998.










TABLE 1
Current Application: 17/090,348
Claims 1-9, 11, 13, 14, 15, 18
U.S. Patent: 10,827,998
Claims 1-9, 11, 13, 14, 1,  10


TABLE II
Current Application: 17/090,348 (Claim 1)
Application: U.S. Patent 10,827,998 
1.   A method for visualizing a bone, comprising: 

- providing a plurality of 2D images of the bone, wherein at least two of the 2D images are taken at different imaging orientations with respect to the bone,

1.   A method for visualizing a bone, in particular a femur or a hip bone, the method comprising: 
- providing 2D images of the bone wherein at least two of these 2D images are taken at different respective imaging orientations with respect to the bone,

 - detecting outlines of a primary structure in the 2D images of the bone, 
- generating visual representations of the 2D images based on the outlines, and

 - detecting outlines of a primary structure in the 2D images of the bone, 
- generating visual representations of the 2D images based on the outlines, and

- displaying the visual representations of the 2D images simultaneously on respective 2D planes in a 3D visual representation, wherein at least two of the 2D planes are oriented in the 3D visual representation so as to intersect at an intersection angle, the at least two of the 2D planes corresponding to the at least two of the 2D images taken at different imaging orientations, and the intersection angle corresponding to an angle defined between the respective imaging orientations of the at least two 2D images.

- displaying the visual representations of each of the 2D images simultaneously as a plurality of corresponding 2D slices arranged in a 3D visual representation for supporting a spatial sense of a user, wherein each of the 2D slices is arranged in the 3D visual representation, such that, from a perspective of a viewpoint of the 3D visual representation, an angle defined between a surface normal of each 2D slice and a surface normal of every other one of the 2D slices is the same as a respective angle defined between the imaging orientations of the corresponding 2D images.




Claim Objections
In regards to claims 16, 17, 19 and 20, the prior art Krishnan et al.(US 2012/0172700) teaches a method for visualizing a bone (0050 lines 1-11) and providing 2D images of the bone (0038 lines 1-15). However, Krishnan et al. fails to teach the following limitations of claims 16, 17, 19 and 20: Claim 16. The method according to claim 1 wherein the 2D planes in the 3D visual representation are arranged such that a region defined between the at least two of the 2D planes intersecting at the intersection angle is represented as empty space.  
Claim 17. The method according to claim 1 wherein a plurality of the 2D planes are arranged in the 3D visual representation as parallel to and offset from one another with an empty space therebetween.
Claim 19. The system according to claim 18 wherein the processing unit is configured to arrange the 2D planes in the 3D visual representation such that a region defined between the at least two of the 2D planes intersecting at the intersection angle is represented as empty space. 
Claim 20. The system according to claim 18 wherein the processing unit is configured to arrange a plurality of the 2D planes in the 3D visual representation as parallel to and offset from one another with an empty space therebetween.
Therefore, claims 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to visualization of medical data and organ imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649